Citation Nr: 1538989	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for myasthenia gravis to include as secondary to service-connected Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2014.  This matter was originally on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Myasthenia gravis was not manifested during service or within one year of discharge from service, is not shown to have been caused by active service to include exposure to herbicides, and is not shown to be caused by or aggravated by service-connected disability.


CONCLUSION OF LAW

Myasthenia gravis was not incurred in or aggravated by service and may not be presumed to have been so incurred; it is also not causally related to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's July 2014 Remand, the Appeals Management Center (AMC) returned the file to the examiner who provided the July 2009 and August 2011 medical opinions for an addendum opinion as to whether the myasthenia gravis was caused or aggravated by the service-connected Hodgkin's lymphoma, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's July 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The Board notes that the April 2009 VCAA letter did not actually advise the Veteran of what evidence was needed to substantiate a claim for service connection on a secondary basis.  However, the Veteran's statements and submissions indicate that he has actual knowledge of what was needed.  As such, the Board finds that the lack of fully compliant VCAA notice in the present case is harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining VA medical opinions.  There is no evidence that additional records have yet to be requested, or that additional opinions are in order. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic diseases, such as myasthenia gravis, shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Myasthenia gravis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The first question that must be addressed is whether incurrence of Myasthenia gravis is factually shown during service.  The Board concludes it was not.  The Board has reviewed all service treatment records and all post-service treatment records.  The record does not include any competent evidence of myasthenia gravis during service.  On the clinical examination for separation from service, the only defects and diagnoses were marks and scars.  Thus, there is no medical evidence that shows that the Veteran suffered from Myasthenia gravis during service.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Myasthenia gravis can be service-connected on such a basis.  However, the first showing of myasthenia gravis was not until more than 30 years after the Veteran's discharge from service.  Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  In this case, the Veteran does not contend, and the evidence does not show that he had symptoms of myasthenia gravis in service and since service.  In light of lack of any relevant history reported between 1972 and 2004, the date of onset of myasthenia gravis symptomatology, service connection is not warranted under 38 C.F.R. § 3.303(b).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Although the RO has conceded that the Veteran had active service in the Republic of Vietnam during the applicable period, the list of diseases at 38 C.F.R. § 3.309(e) does not include myasthenia gravis.  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability.  Thus, presumptive service connection under 38 C.F.R. § 3.307 is not warranted.

VA is required to consider, in addition to the statutory presumptions referable to herbicide exposure diseases contained in § 3.309(e), whether the Veteran would be entitled to service connection on a direct basis under 38 U.S.C.A. § 1110.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).

In this case, as the Veteran is presumed to have been exposed to herbicides during service, an in-service event.  In addition, the Veteran has a current diagnosis of myasthenia gravis.  The remaining questions, therefore, are whether there is medical evidence of a relationship between myasthenia gravis and the Veteran's active duty service or whether there is medical evidence of a relationship between myasthenia gravis and a service-connected disability.

Although the record contains medical evidence of a relationship between myasthenia gravis and the Veteran's active duty service and a relationship between myasthenia gravis and a service-connected disability, the Board notes that there is a difference of opinion among the medical professionals.  In such cases, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In July 2009, a VA physician, after review of the claims folder and computerized medical record, indicated that she had done a PubMed search using the terms "myasthenia gravis and Hodgkin's lymphoma" and did not find any articles that showed that myasthenia gravis is a complication of or associated with Hodgkin's.  She noted that the search revealed an occasional case report of patients with myasthenia gravis and various lymphomas.  The physician noted that case reports were not sufficient, in her opinion, to make a true association between the two conditions.  The VA physician also noted other sources of information and opined that it was less than likely that the myasthenia gravis was a complication of the Hodgkin's lymphoma and noted that the sources she reviewed did not show any consistent support for an association between the two diseases.

In July 2010, the Veteran submitted a letter authored by Dr. A. Lampert in which he opined that it was just as likely as not that all of the Veteran's medical problems were the result of his Vietnam service and exposure to the defoliant Agent Orange.  Dr. Lampert also opined that it was just as likely as not that the myasthenia gravis was related to the Veteran's Hodgkin's disease and the radiation treatment.  Dr. Lampert noted that the Hodgkin's disease and Agent Orange exposure were also related.  He stated that current peer reviewed medical literature will support this.  

In January 2011, the Veteran submitted numerous medical articles indicating an association between myasthenia gravis and Hodgkin's lymphoma.  

In a June 2011 letter authored by Dr. Lampert to the Veteran, he states that myasthenia gravis was due to, or a consequence of Hodgkin's and explains that it follows that Agent Orange exposure was the trigger that cascaded first to Hodgkin's and then to Myasthenia.  Dr. Lampert noted that it had taken some time but the link was real similar to how untreated strep throat decades later into an aortic or mitral valve heart disease.  Dr. Lampert noted that along with the letter were sixty-six additional medical articles that he notes were found from PubMed.com using search terms "Hodgkins Disease + Myasthenia Gravis." 

In August 2011, the VA physician who provided the July 2009 medical opinion provided a supplemental opinion in which she noted that she had reviewed the entire list of articles submitted by Dr. Lampert and that none of the articles on the list indicate a causative association between Hodgkin's disease and myasthenia gravis.  The VA physician noted that a few articles included terms such as "case report," "rare association," and "unique association" in patients with both conditions.  She also noted that most of the articles listed did not appear to discuss both conditions and clearly did not report any causative association between the two.  She noted finally that no full text version of any of the articles was submitted by the Veteran or Dr. Lampert.  The physician concluded that the information submitted by the Veteran did not show that Hodgkin's lymphoma had been identified as a causative or aggravating factor in myasthenia gravis.  She also noted that she had reviewed UPTODATE 19.2 and Harrison's Principles of Internal Medicine, 17th ed, 2008 and found no indication that myasthenia gravis was caused or aggravated by the service-connected Hodgkin's lymphoma.

In November 2014, the same VA physician who provided the medical opinions in July 2009 and August 2011 provided an addendum opinion after review of the VBMS file as well as VA computerized medical treatment records.  

The physician opined that it was less likely that the Veteran's myasthenia gravis had its onset as a result of his period of active service, specifically his exposure to herbicides.  She explained that the review of multiple resources did not identify myasthenia gravis as being caused by herbicide/ Agent Orange exposure and listed US Department of Health and Human Services' Agency for Toxic Substances and Disease Registry website.  The physician also listed the website of Public Health for the VA and indicated that the site listed diseases which the VA considered to have presumptive service connection to herbicide exposure and that myasthenia gravis was not listed as one of the conditions that VA associates with Agent Orange exposure.  The physician also noted Online textbook Harrison's Principles of Internal Medicine, 18th ed. Chap. 386; Online textbook Adams and Victor's Principles of Neurology, 10th ed, Chap. 49; and Online textbook Pathophysiology of Disease, 7th ed.  The physician noted Dr. Lampert's statement that it was just as likely as not that the myasthenia gravis was related to the Veteran's Hodgkin's disease and radiation treatment, that Hodgkin's disease and Agent Orange exposure were also related, and that peer reviewed medical literature would support this.  The physician stated that she reviewed both lists of titles/citations submitted by the Veteran but none of the titles/citations discuss or show any causative relationship between Agent Orange exposure and myasthenia gravis and that Dr. Lampert did not supply any supporting rationale or literature evidence that corroborates the contention that Agent Orange exposure causes myasthenia gravis. 

The VA physician opined that it was less than likely that the Veteran's myasthenia gravis was caused by or aggravated by the Veteran's service connected Hodgkin's lymphoma or its treatment.  The physician noted that Williams Hematology, 8th ed, Chap. 99; MD Anderson Manual of Medical Oncology, 2nd ed. Chap. 10; Pathophysiology of Blood Disorders, Chap. 23 did not list Hodgkin's lymphoma as a causative or aggravating factor of myasthenia gravis.  She explained that none of the list of titles/abstracts/citations submitted by the Veteran showed that Hodgkin's lymphoma or its treatment causes or aggravates myasthenia gravis.  The physician noted that some of the submitted information referred to paraneoplastic syndrome, in which a medical condition occurs before or around the time that a cancer is diagnosed and that myasthenia gravis is a paraneoplastic syndrome associated with thymomas.  She noted that paraneoplastic syndromes arise when the cancer is active.  She explained that the Veteran did not have a thymoma, that the myasthenia gravis appeared five years after the lymphoma when he was well into remission/cure, and that his myasthenia gravis was not a paraneoplastic syndrome.  The physician also noted that some of the citations were case reports but that the cases were not analogous to the Veteran's inguinal node Hodgkin's lymphoma.  The physician noted that she additionally reviewed UpToDate, which stated that myasthenia gravis is caused by an autoimmune process and that there was no mention that Hodgkin's lymphoma causes myasthenia gravis.  She also reviewed a total of 177 titles that were listed as references for the summary articles and none of them were for articles that discussed any causative association between Hodgkin's lymphoma and myasthenia gravis; there were also no titles listed that support or provide evidence that Hodgkin's lymphoma can cause or aggravate myasthenia gravis.

The physician noted her statement in her 2009 opinion from UpToDate 17.1,

Myasthenia gravis can be considered a paraneoplastic effect of thymoma but not of extra-thymic tumors.  Nonetheless, myasthenia has been associated with extra-thymic tumors such as small-cell lung cancer and Hodgkin's lymphoma.  It is uncertain from these studies whether this co-occurrence represents a true association.  The data do not warrant an extensive search for malignancy other than thymoma in myasthenics.

The physician noted that the quote was part of a discussion about paraneoplastic syndrome and searching for occult malignancies in individuals who may have paraneoplastic syndrome and that the discussion was not analogous to the Veteran's case.  The physician also emphasized that it was important to remember that association does not imply causation.  Of the references cited in UpToDate, none of them showed that there was a causative relationship between Hodgkin's lymphoma and myasthenia gravis.

Lastly, the physician noted that it was important to understand that the "medical treatises" and other information submitted by the Veteran were obtained from search PubMed with broad search terms and that it was apparent that the "hits" submitted were not reviewed by the Veteran or Dr. Lampert since none of them support the contention that Hodgkin's lymphoma causes or aggravates myasthenia gravis or are clinically applicable to the Veteran's case.  The physician concluded, "By way of analogy, when I Googled "blue sky + aspirin", 3,810,000 results were returned.  But it is safe to say that none of these hits would prove that aspirin causes the sky to be blue."

Here, there are legitimate reasons for accepting the VA physician's unfavorable medical opinions over the favorable medical opinions of Dr. Lampert.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, although Dr. Lampert provides a litany of medical sources, he does not cite specifically to any of them to validate his opinion that the Veteran's Hodgkin's lymphoma progressed or caused myasthenia gravis or that myasthenia gravis was due to the Veteran's presumed exposure to herbicides.

The VA physician points out that although these "articles" indicate an association between Hodgkin's lymphoma and myasthenia gravis, they do not provide evidence of a causative association.  This is an important distinction that Dr. Lampert does not address.  

The Board notes that in the July 2015 Post Remand Brief, the Veteran's representative takes exception with the November 2014 opinion.  The representative noted that the examiner did not provide their name or credentials in the opinion.  Although this is true, it is obvious from the opinion itself that the same physician who rendered the previous opinions had rendered this opinion as well.  The representative also noted that the opinion was "wrought with mistakes" and notes that the examiner stated that the Veteran's Hodgkin's lymphoma was not diagnosed until 2000, 40 years after he served on active duty and that there was no direct relationship of the Hodgkin's to his period of active duty but did not provide rational which matched the question or addressed the issue at hand.  The Board disagrees and finds that the VA physician addressed all aspects of the Veteran's claim for myasthenia gravis including whether myasthenia gravis was caused by active service or presumed exposure to herbicides and whether service-connected Hodgkin's lymphoma caused or aggravated myasthenia gravis.  The Board also finds that the VA physician's explanation of her negative opinions are much more thorough and detailed than Dr. Lampert's summary explanation that current peer reviewed medical literature will support this.  

It is important to note that the Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  In September 2011, the NAS issued the Veterans and Agent Orange: Update 2010 (Update 2010).  The Secretary determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for immune system disorders (immune suppression, allergy and autoimmnunity).
 
Given the above, the Board finds Dr. Lampert's opinion less probative than the opinion of the VA physician, which is also supported by the Secretary's determination regarding a nexus between herbicides and immune system disorders.    

The Board has considered the Veteran's contention that a relationship exists between his myasthenia gravis and his service, to include his belief that this disability is due to exposure to herbicides in service, or to service-connected Hodgkin's lymphoma.  The Veteran, however, is not competent to offer an opinion as to the etiology of his myasthenia gravis as he does not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for myasthenia gravis, to include as secondary to service-connected Hodgkin's lymphoma, is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


